                Case 1:20-cv-10711-JSR Document 17 Filed 03/04/21 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 X

Boiling Crab Franchise Co., LLC, :
                                 :                                1:20-cv-10711 (JSR)
                  Plaintiff,     :
                                 :                                PROTECTIVE ORDER
          - against -            :
                                 :
Saigon Shack Corp.,              :
                                 :
                  Defendant.     :
                                                 X


JED S. RAKOFF, U.S.D.J.

            The     parties    having   agreed       to     the    following   terms    of

confidentiality, and the Court having found that good cause exists

for issuance of an appropriately tailored confidentiality order

governing the pre-trial phase of this action, it is therefore

hereby

            ORDERED that any person subject to this Order -- including

without            limitation     the    parties          to      this   action,     their

representatives,              agents,   experts      and       consultants,    all   third

parties           providing     discovery   in       this      action,   and   all   other

interested persons with actual or constructive notice of this Order

-- shall adhere to the following terms, upon pain of contempt:

            1.     Any person subject to this Order who receives from any

other person any “Discovery Material” (i.e., information of any

kind provided in the course of discovery in this action) that is




{F3930000.1 }
                Case 1:20-cv-10711-JSR Document 17 Filed 03/04/21 Page 2 of 9



designated as “Confidential” pursuant to the terms of this Order

shall not disclose such Confidential Discovery Material to anyone

else except as expressly permitted hereunder.

            2.     The person producing any given Discovery Material may

designate as Confidential only such portion of such material as

consists of:

                   (a)     previously   nondisclosed      financial     information

                   (including without limitation profitability reports or

                   estimates, percentage fees, design fees, royalty rates,

                   minimum    guarantee    payments,   sales   reports    and     sale

                   margins);

                   (b)     previously   nondisclosed     material      relating    to

                   ownership or control of any non-public company;

                   (c)     previously   nondisclosed   business      plans,   product

                   development information, or marketing plans;

                   (d)     any information of a personal or intimate nature

                   regarding any individual; or

                   (e)     any other category of information hereinafter given

                   confidential status by the Court.

            3.     With respect to the Confidential portion of any Discovery

Material           other    than   deposition   transcripts    and    exhibits,   the

producing person or that person’s counsel may                        designate such

portion as “Confidential” by stamping or otherwise clearly marking




{F3930000.1 }
                 Case 1:20-cv-10711-JSR Document 17 Filed 03/04/21 Page 3 of 9



as “Confidential” the protected portion in a manner that will not

interfere with legibility or audibility, and by also producing for

future public use another copy of said Discovery Material with the

confidential              information   redacted.    With   respect     to    deposition

transcripts and exhibits, a producing person or that person’s

counsel may indicate on the record that a question calls for

Confidential information, in which case the transcript of the

designated testimony shall be bound in a separate volume and marked

“Confidential Information Governed by Protective Order” by the

reporter.

            4.      If at any time prior to the trial of this action, a

producing            person     realizes   that   some   portion[s]      of    Discovery

Material that that person previously produced without limitation

should be designated as Confidential, he may so designate by so

apprising all parties in writing, and such designated portion[s]

of         the      Discovery     Material   will    thereafter     be       treated   as

Confidential under the terms of this Order.

            5.      No person subject to this Order other than the producing

person shall disclose any of the Discovery Material designated by

the             producing    person   as   Confidential     to   any     other    person

whomsoever, except to:

                    (a)     the parties to this action;

                    (b)     counsel   retained    specifically    for    this    action,




{F3930000.1 }
                Case 1:20-cv-10711-JSR Document 17 Filed 03/04/21 Page 4 of 9



                   including any paralegal, clerical and other assistant

                   employed by such counsel and assigned to this matter;

                   (c)   as to any document, its author, its addressee, and

                   any other person indicated on the face of the document

                   as having received a copy;

                   (d)   any witness who counsel for a party in good faith

                   believes may be called to testify at trial or deposition

                   in this action, provided such person has first executed

                   a Non-Disclosure Agreement in the form annexed as an

                   Exhibit hereto;

                   (e)   any person retained by a party to serve as an expert

                   witness    or   otherwise   provide    specialized    advice   to

                   counsel in connection with this action, provided such

                   person has first executed a Non-Disclosure Agreement in

                   the form annexed as an Exhibit hereto;

                   (f)   stenographers     engaged   to   transcribe    depositions

                   conducted in this action; and

                   (g)   the Court and its support personnel.

            6.     Prior to any disclosure of any Confidential Discovery

Material to any person referred to in subparagraphs 5(d) or 5(e)

above, such person shall be provided by counsel with a copy of

this Protective Order and shall sign a Non-Disclosure Agreement in

the form annexed as an Exhibit hereto stating that that person has




{F3930000.1 }
                Case 1:20-cv-10711-JSR Document 17 Filed 03/04/21 Page 5 of 9



read this Order and agrees to be bound by its terms. Said counsel

shall retain each signed Non-Disclosure Agreement, hold it in

escrow, and produce it to opposing counsel either prior to such

person being permitted to testify (at deposition or trial) or at

the conclusion of the case, whichever comes first.

            7.     All   Confidential    Discovery    Material    filed   with   the

Court, and all portions of pleadings, motions or other papers filed

with the Court that disclose such Confidential Discovery Material,

shall be filed under seal with the Clerk of the Court and kept

under seal until further order of the Court. The parties will use

their best efforts to minimize such sealing. In any event, any

party filing a motion or any other papers with the Court under

seal shall also publicly file a redacted copy of the same, via the

Court’s Electronic Case Filing                 system, that redacts only the

Confidential Discovery Material itself, and not text that in no

material way reveals the Confidential Discovery Material.

            8.     Any party who either objects to any designation of

confidentiality, or who, by contrast, requests still further limits

on disclosure (such as “attorneys’ eyes only” in extraordinary

circumstances), may at any time prior to the trial of this action

serve upon counsel for the designating person a written notice

stating with particularity the grounds of the objection or request.

If agreement cannot be reached promptly, counsel for all affected




{F3930000.1 }
                Case 1:20-cv-10711-JSR Document 17 Filed 03/04/21 Page 6 of 9



persons will convene a joint telephone call with the Court to

obtain a ruling.

            9.     All persons are hereby placed on notice that the Court

is unlikely to seal or otherwise afford confidential treatment to

any Discovery Material introduced in evidence at trial, even if

such            material    has     previously    been    sealed       or   designated    as

Confidential.The Court also retains unfettered discretion whether

or       not      to    afford     confidential    treatment     to     any   Confidential

Document or information contained in any Confidential Document

submitted to the Court in connection with any motion, application,

or proceeding that may result in an order and/or decision by the

Court.

            10.    Each person who has access to Discovery Material that

has been designated as Confidential shall take all due precautions

to prevent the unauthorized or inadvertent disclosure of such

material.

            11.    If,      in     connection    with    this    litigation,      a    party

inadvertently discloses information subject to a claim of attorney-

client             privilege         or   attorney       work     product       protection

(“Inadvertently Disclosed Information”), such disclosure shall not

constitute or be deemed a waiver or forfeiture of any claim of

privilege              or   work     product    protection      with    respect   to     the

Inadvertently Disclosed Information and its subject matter.




{F3930000.1 }
                Case 1:20-cv-10711-JSR Document 17 Filed 03/04/21 Page 7 of 9



            12.    If a disclosing party makes a claim of inadvertent

disclosure, the receiving party shall not thereafter review the

Inadvertently Disclosed Information for any purpose, except by

order of the Court. The               receiving     party     shall,     within     five

business days, return or destroy all copies of the Inadvertently

Disclosed Information, and provide a certification of counsel that

all such information has been returned or destroyed.

            13.    Within five business days of the notification that such

Inadvertently             Disclosed      Information    has    been      returned     or

destroyed, the disclosing party shall produce a privilege log with

respect to the Inadvertently Disclosed Information.

            14.    As   with   any    information   redacted       or   withheld,    the

receiving           party   may   move    the   Court   for   an   Order   compelling

production of the Inadvertently Disclosed Information. The motion

shall be filed under seal, and shall not assert as a ground for

entering such an Order the fact or circumstances of the inadvertent

production.

            15.    The disclosing party retains the burden of establishing

the privileged or protected nature of any Inadvertently Disclosed

Information. Nothing in this Order shall limit the right of any

party to request an in camera review of the Inadvertently Disclosed

Information.

            16.    This Protective Order shall survive the termination of




{F3930000.1 }
                Case 1:20-cv-10711-JSR Document 17 Filed 03/04/21 Page 8 of 9



the litigation. Within 30 days of the final disposition of this

action, all Discovery Material designated as “Confidential,” and

all copies thereof, shall be promptly returned to the producing

person, or, upon permission of the producing person, destroyed.

            17.    This Court shall retain jurisdiction over all persons

subject to this Order to the extent necessary to enforce any

obligations arising hereunder or to impose sanctions for any

contempt thereof.

            SO STIPULATED AND AGREED.

            _/s Steven E. Klein/________             /s David Donahue/
            Steven E. Klein                        David Donahue
            DAVIS WRIGHT TREMAINE LLP              FROSS ZELNICK LEHRMAN &
            1300 SW Fifth Ave. Suite 2400           ZISSU, P.C.
            Portland, OR 97201                     151 W. 42nd St., 17th Floor
            (503) 241-2300                         New York, NY 10036
            stevenklein@dwt.com                    (212)813-5990
                                                   ddonahue@fzlz.com

            Attorneys for Plaintiff                Attorneys for Defendant

            Dated:__March 1, 2021_______           Dated:    March 1, 2021

            SO ORDERED.



                                                   ________________________
                                                   JED S. RAKOFF, U.S.D.J.



Dated:             New York, New
                   York March 4, 2021

                   _______________




{F3930000.1 }
                Case 1:20-cv-10711-JSR Document 17 Filed 03/04/21 Page 9 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                               X

Boiling Crab Franchise Co., LLC, :
                                 :                    1:20-cv-10711 (JSR)
                  Plaintiff,     :
                                 :                    NON-DISCLOSURE AGREEMENT
          - against -            :
                                 :
Saigon Shack Corp.,              :
                                 :
                  Defendant.     :
                                               X




            I, ______________________, acknowledge that I have read and

understand the Protective Order in this action governing the non-

disclosure of those portions of Discovery Material that have been

designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes

of this litigation and that at the conclusion of the litigation I

will return all discovery information to the party or attorney

from whom I received it. By acknowledging these obligations under

the Protective Order, I understand that I am submitting myself to

the jurisdiction of the United States District Court for the

Southern District of New York for the purpose of any issue or

dispute arising hereunder and that my willful violation of any

term of the Protective Order could subject me to punishment for

contempt of Court.

            Dated:     ______________                  _________________________




{F3930000.1 }
